Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicant’s amendment filed 7/14/22 is acknowledged. In the amendment filed therein claims 2-7, 9, 12, 23, 24, and 25 were modified. New claim 26 was added. Currently claims 2-26 are pending.
Election/Restrictions
2.	Applicant’s election without traverse of species: digestion buffer (claims 7-11) and species: test biological identified as SEQ ID NO:3 (claims 18-22, 24, and 25) in the reply filed on 7/14/22 is acknowledged. 
3.	The Restriction Requirement is deemed proper and it therefore made FINAL.

4.	Claims  3-6, 12-17 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/22. Currently claims 2, 7-11, 18-22, and 24-26 are under consideration. 
Priority
5.	An application in which the benefits of an earlier application are desired must contain a specific reference to the prior application(s) in the first sentence of the specification (37 CFR 1.78).  This application does contain the required first sentence of the specification referencing the priority claim.  
However, it is noted that the reference does not include the current status of the prior applications. It is suggested that the specification be updated to indicate US Patent Application #14/668,764 filed 3/25/15, now abandoned.  Appropriate correction is required.
Information Disclosure Statement
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the examiner on form PTO-892 has cited the references they have not been considered.
7.	The information disclosure statement filed 7/8/19 has been considered as to the merits prior to First Action.
Claim Objections
8.	Claims 9, 11, 19, and 26 are objected to because of the following informalities:  The claims utilize various acronyms that must be defined in their first instance in order properly identify the claim limitations. For example see, LysC, GluC, PNGaseF, and PHS.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 2, 7-11, 18-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I.	Regarding claims 2, 7-11, 18-22, and 24-26 the phrase "pharmaceutical product" renders the claim indefinite because it is unclear what limitation(s) are encompassed by the phrase. See MPEP § 2173.05(d). The phrase is not defined by the claims or the specification. Accordingly, the metes and bounds of the claims cannot be determined. Is it Applicants intent to mean any composition that is utilized as a pharmaceutical? If so, how can such a requirement be accessed in the claims? It is suggested that the actual product name is employed in order to obviate this rejection. Appropriate correction is required. 
II.	Claims 2, 24, and 25 are vague and indefinite because it is not clear as to what Applicant means by “a biologic approved by a primary approval pathway and/or secondary approval pathway”.  Will any biologic (biological sample) read on this limitation? If not how will said “primary/secondary approval pathway be assessed? It is suggested that the actual biologic is recited in order to obviate this rejection. Please clarify.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2, 7-11, 18-22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below:
A claim that focuses on use or production of a natural principle (method/process) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. 
The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.


Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than just generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the present case, the claims are directed to a naturally occurring correlation, namely the naturally occurring preparation and measurement of a target protein. In addition, the naturally occurring proteins are analyzed with an abstract idea (reference scheme comparison, acquiring, assessment, and approval pathway). 
The combination of steps recited in the claims, taken as a whole, is not sufficient to qualify as a patent-eligible practical application because the steps are not sufficiently specific to ensure that the claims amount to significantly more than the natural principle itself. Rather, in this case the claims would cover every substantial practical application of the correlation. 
In particular, the “assessing, providing, and comparing” step is recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 

This is because every application of the correlation would require determining naturally occurring proteins as it relates to the claimed method; and also because the “determining, assessing, and comparing” step does not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope (for example, the claims are not limited to any particular testing technique). 
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
In this case, it was known to employ manufacture and measure proteins. See for example, Sybille et al. (Seminars in Immunopathology, Vol.34, No.3, 22 March 2012, pages 443-453). Sybille et al. disclose that the human Fc region is predominantly sialylated on the 1-3 arm of the biantennary structure, while the Fab associated structures contain terminal sialic acid predominantly on the 1-6 arm. Page 445, left column, 2nd paragraph; page 448, left column, 1st paragraph; Figures 1, 2, and S2.  


Additionally Anthony et al. (Ann. N.Y. Acad. Sci. Vol. 1253, 2010, pages 170-180). Anthony et al. disclose that IgG antibodies are essential to combat infection and pro-inflammatory cytokines. See abstract. The new role for IgG Fc glycan compositions were discussed. In figure 1 on page 171, the researchers identify the IgG and Fc glycan structure.  They further teach that the core glycan can be modified by the addition of fucose, galactose, and sialic acid bisecting N-acetylglucosamine and the two α1,3 and α1,6 mannose linkages. Anti-inflammatory configurations are disclosed in figure 3 on page 173. 
The step of manufacturing and determining detection of protein is therefore insufficient to render the claim patent eligible, since it represents well-understood, routine, and conventional activity that was previously engaged in by those in the field. Furthermore, the additional elements set forth in the dependent claims also represent well-understood, routine, conventional activity that was previously engaged in by those in the field. 
In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.


A claim setting forth the relationship between a measured protein and an approval pathway (PHS act) would require additional steps that do significantly more to apply this principle than conventional marker testing or general diagnostic activity based on such testing. Such additional steps could involve, for example, a testing technique or treatment steps that would not be conventional or routine. 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Here claim(s) 2, 7-11, 18-22, and 24-26 is/are directed to an abstract idea.  The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 2, 7-11, 18-22, and 24-26 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant claims are directed to the production and measurement of natural proteins.  In the method, the proteins are compared and assessed to a reference scheme. 
Comparing information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The specific information that is being compared (in this case, any and all protein) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 
Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant activity, e.g., a mere data gathering step necessary to use the correlation. Determining the level of a biomarker merely instructs a scientist to use any detection technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. 
Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Please Note: Examiner could not find indication that the instant claims were subjected to a Restriction Requirement.  Accordingly, the following ODP rejections are set forth. Applicant is invited to shown evidence to the contrary.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 2, 7-11, 18-22, and 24-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 U.S. Patent No. 9,170,249. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions employ are directed to manufacturing a glycoprotein preparation. While the instant claims specifically recite disulfide bond determinations, these modifications are encompassed by US Patent #9,170,249. 

13.	Claims 1, 7-11, 18-22, and 24-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-34 U.S. Patent No. 9,890,410. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions employ are directed to manufacturing a glycoprotein preparation. While the instant claims specifically recite disulfide bond determinations, these modifications are encompassed by US Patent #9,890,410. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 2, 7-11, 18-22, and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (Journal of Proteome Research, 2008, Vol.71, pages 138-144) in view of Roy Jefferis (Nature Biotechnology, Vol.24, No.10, 10/06, pages 1230-1231) and Roy Jefferis (Nature, Vol.8, March 2009, pages 226-234).
	Xu et al. disclose procedures for manufacturing and identify protein compositions having disulfide bonds. The samples were compared to peptide and protein standards with known disulfide bonds. 
The Mass Matrix algorithm offers an additional approach for the discovery of disulfide bond from tandem mass spectrometry data. See abstract. Figure 2 outlies the protein identification process. The reference discloses that disulfide bridge patterns can be identified by mass spectrometry (MS) analysis following protein digestion (with appropriate enzymes) either under partial reduction or non-reduction conditions. Page 138, 2nd column. The protein standards were digested by combination of trypsin and chymotrypsin. Page 139, Experimental Procedures. Then the sample is compared to a search algorithm in order to identify the peptide of interest. Table 1 and pages 139-143.     
	Xu et al. differ from the instant invention in not specifically teaching that the proteins/peptides are pharmaceutical products.	
However, Roy Jefferis discloses that all antibodies are glycoproteins (target proteins) and their oligosaccharide comprises a core heptasaccharide with a variable addition of fucose, galactose, sialic acid and N-acetylglucosamine sugar residue. Further, IgG contains a single N-linked glycan at Asn297. It is also the most prevalent antibody in serum and the antibody class on which most rMAbs are molded. Page 1230 3rd column. 
	While, Roy Jefferis (2009) teaches that the addition of the N-acetylglucosamine sugar residue to IgG antibodies increases the binding affinity for the FcƔRIIIa receptor, with consequent increased efficacy of NK cell-mediated ADCC (antibody dependent cellular cytotoxicity). See page 231 1st column. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the proteins/peptides identified by Xu et al. as antibodies or pharmaceutical products as taught by Roy Jefferis (2006) and Roy Jefferis (2009) because Jefferis (2006) communicated that IgG contains a single N-linked glycan at Asn297. It is also the most prevalent antibody in serum and the antibody class on which most rMAbs are molded. Page 1230 3rd column. While, Jefferis (2009) demonstrates that the addition of the N-acetylglucosamine sugar residue to IgG antibodies increases the binding affinity for the FcƔRIIIa receptor, with consequent increased efficacy of NK cell-mediated ADCC (antibody dependent cellular cytotoxicity). See page 231 1st column. 
One skilled in the art would have been motivated to produce recombinant antibodies (IgGs) with a single N-acetylglucosamine residue in order to provide maximum efficacy compounds (antibodies) to combat diseases. Jefferis (2009, abstract).
16.	For reasons aforementioned, no claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Lisa V. Cook
Remsen - Hoteling
(571) 272-0816
10/22/22

/LISA V COOK/Primary Examiner, Art Unit 1642